

Exhibit 10.21
AMENDMENT
TO THE
ASTRONICS CORPORATION
2017 LONG TERM INCENTIVE PLAN


The Astronics Corporation 2017 Long Term Incentive Plan is hereby amended,
effective as of December 14, 2018, as follows:
1.Existing Section 7(c)(2) regarding Options and SARs is hereby changed to read
in its entirety as follows:
“(2) On the grant of an Option or SAR, the Committee may impose such
restrictions or conditions to the vesting of the Option or SAR as it, in its
absolute discretion, deems appropriate. Any Option or SAR awarded to a
Participant other than a non-employee director that vests solely on the basis of
the passage of time (e.g., not on the basis of any performance standards) may
not vest more quickly than ratably over the three-year period beginning on the
first anniversary of the date of grant. Any Option or SAR awarded to a
non-employee director that vests solely on the basis of the passage of time may
not vest sooner than six months from the date of grant. Notwithstanding anything
contained in this Section 7(c)(2) to the contrary, the Option or SAR may vest
sooner under any of the following circumstances, as more specifically set forth
in the applicable Award Agreement: (1) the Participant’s death; (2) the
Participant’s Disability; (3) the Participant’s “retirement” as defined in the
Award Agreement; (4) the Participant’s termination of employment with the
Company due to workforce reduction, job elimination or divestiture, as
determined by the Committee; (5) a Change in Control consistent with the
provisions of Section 12; or (6) in connection with establishing the terms and
conditions of employment of an individual necessary for the recruitment of the
individual or as the result of a business combination or acquisition by the
Company.”


2.  Existing Section 8(b) regarding Restricted Stock is hereby changed to read
in its entirety as follows:
“(b) Conditions to Vesting. On the grant of Restricted Stock, the Committee may
impose such restrictions or conditions to the vesting of the shares of
Restricted Stock as it, in its absolute discretion, deems appropriate. For
example, the Committee may require, as a condition to the vesting of any class
or classes of shares of Restricted Stock, that the Participant or the Company
achieves such performance goals as the Committee may specify under Section 11.
Any shares of Restricted Stock awarded to a Participant other than a
non-employee director that vest solely on the basis of the passage of time
(e.g., not on the basis of any performance standards) may not vest more quickly
than ratably over the three-year period beginning on the first anniversary of
the date of grant. Any shares of Restricted Stock awarded to a non-employee



--------------------------------------------------------------------------------



director that vest solely on the basis of the passage of time may not vest
sooner than six months from the date of grant. Notwithstanding anything
contained in this Section 8(b) to the contrary, the shares of Restricted Stock
may vest sooner under any of the following circumstances, as more specifically
set forth in the applicable Award Agreement: (1) the Participant’s death; (2)
the Participant’s Disability; (3) the Participant’s termination of employment
with the Company due to workforce reduction, job elimination or divestiture, as
determined by the Committee; (4) a Change in Control consistent with the
provisions of Section 12; or (5) in connection with establishing the terms and
conditions of employment of an individual necessary for the recruitment of the
individual or as the result of a business combination or acquisition by the
Company.”


3.  RESTRICTED STOCK UNITS. Existing Section 9(d) regarding RSUs is hereby
changed to read in its entirety as follows:
“(d) Conditions to Vesting. On the grant of RSUs, the Committee will impose such
restrictions or conditions to the vesting of the RSUs as it, in its absolute
discretion, deems appropriate. For example, the Committee may require, as a
condition to the vesting of any RSUs, that the Participant or the Company
achieves such performance goals as the Committee may specify under Section 11.
Any RSUs awarded to a Participant other than a non-employee director that vest
solely on the basis of the passage of time (e.g., not on the basis of any
performance standards) may not vest more quickly than ratably over the
three-year period beginning on the first anniversary of the date of grant. Any
RSUs awarded to a non-employee director that vest solely on the basis of the
passage of time may not vest sooner than six months from the date of grant.
Notwithstanding anything contained in this Section 9(d) to the contrary, RSUs
may vest sooner under any of the following circumstances, as more specifically
set forth in the applicable Award Agreement: (1) the Participant’s death; (2)
the Participant’s Disability; (3) the Participant’s “retirement” as defined in
the Award Agreement; (4) a Participant’s termination of employment with the
Company due to workforce reduction, job elimination or divestiture, as
determined by the Committee; (5) a Change in Control consistent with the
provisions of Section 12; or (6) in connection with establishing the terms and
conditions of employment of an individual necessary for the recruitment of the
individual or as the result of a business combination or acquisition by the
Company.”



